department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date offic e of c h ief c o u n sel number release date uilc 6050l cc it a mebrookens tl-n-452-00 internal_revenue_service national_office significant service_center advice memorandum for area_counsel tax exempt government entities pacific coast central mountain thousand oaks ca cc tege pccm la attn mark a weiner from heather c maloy associate chief_counsel income_tax accounting subject form_8282 - required donor identification numbers this significant service_center advice responds to your memorandum concerning the above subject relating to a question raised by the ogden service_center significant service_center advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent issue if a donee organization fails to include a donor’s taxpayer_identification_number tin when filing the information_return required by sec_6050l of the internal_revenue_code form what procedure should the ogden service_center follow in determining whether to impose a penalty on that organization under sec_6721 conclusion the donee’s obligation under sec_6050l is to file a correct information_return failure_to_file a correct information_return including failure to include all information is subject_to a penalty under sec_6721 the penalty may be waived for reasonable_cause the donee may demonstrate reasonable_cause by showing that the failure was due to the donor’s refusal to provide the tin facts a donee organization received a gift of charitable_deduction_property for which the donor claimed a charitable_contribution of more than dollar_figure under sec_170 within years of its receipt the donee organization disposed of the property for consideration as required by sec_6050l the donee organization filed an information_return with the irs tl-n-452-00 on form_8282 donee information_return but failed to include the donor’s tin on the form sec_6721 provides for imposition of a penalty if a person required to file an information_return fails to file it or provides incomplete information you seek our views concerning a procedure to determine if imposition of the penalty is appropriate law and analysis overview this case involves closely related code and regulatory provision sec_1 pertaining to the substantiation required of donors of charitable_deduction_property the information reporting obligations of donee organizations receiving and then disposing of such property and the penalties to which those donee organizations may be subjected if their reporting obligations are not met in brief sec_170 and sec_1_170a-13 of the income_tax regulations require donors who claim charitable deductions in excess of dollar_figure for contributions of property other than publicly_traded_securities to substantiate the deduction by filing an appraisal_summary with the irs and by giving a copy of that appraisal_summary to the donee organization sec_6050l and its regulations generally require a donee of charitable_deduction_property to file an information_return with the irs and to provide a copy of the return to the donor if the donee of the charitable_deduction_property sells exchanges or otherwise disposes of such property within years after its receipt sec_6721 provides generally for a penalty to be imposed on any person who fails either to file a required information_return or who fails to include on that return all the information it is required to provide these code sections and the regulations and forms designed to implement them are discussed in more detail below the sec_170 charitable_contribution substantiation rules and form_8283 sec_2 a provides generally that a deduction shall be allowed for any charitable_contribution paid within the taxable_year but that the deduction is allowable only if the charitable_contribution is verified under regulations prescribed by the secretary in a of the deficit_reduction_act_of_1984 1984_3_cb_1 the act congress directed the treasury_department to prescribe regulations concerning substantiation of charitable_contributions under sec_170 in general these substantiation regulations were to address contributions of property other than publicly_traded_securities if the claimed value of the property exceeded dollar_figure pursuant to the congressional directive the treasury_department promulgated rules found in sec_1_170a-13 concerning gifts of property to charitable organizations sec_1_170a-13 imposes the substantiation rules on individuals partnerships closely held corporations personal_service_corporations and s_corporations making charitable gifts after date if the gift is of property other than money or a publicly tl-n-452-00 traded security and the donor reports or claims a sec_170 deduction for the gift in an amount exceeding dollar_figure sec_1_170a-13 requires the donor of such property as a condition for the allowance of the deduction to obtain a qualified_appraisal for the property to attach a fully completed appraisal_summary to the donor’s tax_return and to maintain certain specified records the sec_1_170a-13 regulations are implemented in part by form_8283 noncash charitable_contributions which donors of property are required to file with their tax returns if claiming a charitable deduction of more than dollar_figure form_8283 and sec_1_6050l-1 require donors to provide their tins a social_security_number for an individual or an employer_identification_number for all other filers to describe the property donated to list any conditions or restrictions to which the property is subject and to give the name and address of the donee organization a donor claiming a deduction of more than dollar_figure must also complete and file an appraisal_summary and under some circumstances may be required to attach a complete appraisal of the property being donated the appraisal_summary is found in section b part of form_8283 whenever that summary is required -- that is whenever a deduction of more than dollar_figure is being claimed -- the regulations require the form to be signed not only by the donor but also by the appraiser and except in rare and unusual circumstances by a representative of the donee charitable_organization sec_1_170a-13 c i b and c iv c although the donee's signature on form_8283 does not represent agreement in the appraised value of the contributed_property the signature does serve to acknowledge that the donee is a qualified_organization that the property was received on the date specified and that the donee understands the information reporting requirements imposed by sec_6050l and sec_1_6050l-1 sec_1 170a- c iv m i the donor is required to give the donee organization a copy of the appraisal_summary sec_1_170a-13 sec_1_6050l-1 requires the donee to retain the donor’s appraisal_summary in the donee’s records for so long as it may be relevant in administering any internal revenue law the donee's acknowledgment on form_8283 contains an express affirmation that the donee will inform the irs in the event it sells exchanges or otherwise disposes of the donated property within years of the property's receipt the sec_6050l information reporting requirements and form_8282 sec_6050l was enacted in as a companion provision to the congressional mandate concerning substantiation regulations section b of the act 1984_3_cb_1 - sec_6050l generally requires a donee of any charitable_deduction_property to make an information_return if the donee sells exchanges or otherwise disposes of the property within years of its receipt charitable_deduction_property is defined in sec_6050l in a manner precisely paralleling its definition in act a tl-n-452-00 the sec_6050l information reporting requirement is imposed not only on donees but on successor donees sec_1_6050l-1 however a donee or successor donee need not file an information_return if the item of charitable_deduction_property is consumed or distributed by the donee without consideration to further the donee’s tax-exempt purpose for example no reporting is required with respect to medical_supplies consumed or distributed by a tax-exempt relief organization in aiding disaster victims sec_1_6050l-1 the form devised to implement sec_6050l is form_8282 donee information_return which must be filed with the ogden service_center form_8282 requires the donee organization to provide at a minimum a description of the property disposed of and its own name address and employer_identification_number sec_1_6050l-1 the code regulations and form_8282 require the donee organization to provide the name address and tin of the donor to describe the property disposed of to provide the dates of contribution and disposition to report the amount received on the disposition and to give the donor a copy of the form sec_6050l and c sec_1_6050l-1 and -1 d the form_8282 instructions state that the donor’s tin is the social_security_number in the case of an individual and the employer_identification_number in the case of a corporation or partnership the instructions to form_8282 also state that the form does not have to be filled out completely if for example the information is not available to the donee organization because it does not have the donor's appraisal_summary information reporting penalties information reporting penalties are set forth in sec_6724 provides for a waiver of the penalties for reasonable_cause form_8282 is designed to obtain information relevant not only to substantiation but also to other rules governing charitable deductions for example sec_170 provides generally that deductions for contributions of tangible_personal_property are limited to the donor's basis in the property however a donor is allowed a deduction for the property's fair_market_value if sale of the property would produce long- term capital_gain for the donor and the property is used by a public charity for a purpose related to the charity's tax exempt purposes under sec_1_170a-4 the donor can satisfy the related use test if it was reasonable to anticipate that the property will not be put to an unrelated use by the donee a charity's sale of the property to raise funds is not an exempt_purpose accordingly if the donee organization sells tangible_personal_property within years of a contribution form_8282 gives the irs notice that the related use test may not have been met similarly a filed form_8282 regarding the sale of inventory puts the irs on notice that the donee may not have complied with the rules of sec_170 and permitting corporate donors to claim deductions in excess of basis for contributions of inventory under specified conditions tl-n-452-00 sec_6721 provides for a penalty for failure_to_file_correct_information_returns the penalty is imposed for a failure_to_file an information_return before the due_date or a failure to include all of the information required to be shown on the return or the inclusion of incorrect information for purposes of this section the term information_return is defined in sec_6724 to include a return required under sec_6050l the penalty under sec_6721 is generally dollar_figure for each return with respect to which a failure occurs to a maximum of dollar_figure per filer per year there are exceptions to the amount of the penalty and or to the maximum penalties if the filer corrects the failure within a specified time period if the filer’s failures to include information are de_minimis or if the filer’s gross_receipts do not exceed certain amounts see sec_6721 b - d sec_6721 provides for a higher penalty in the case of failures due to intentional disregard of filing_requirements a donee organization which fails to file a form_8282 as required under sec_6050 or files such form omitting the donor’s tin or other information would therefore be subject_to the sec_6721 penalty in addition if the donee fails to furnish a complete statement to the donor as required under sec_6050 the donee would be subject_to a penalty under sec_6722 sec_6722 provides for a penalty for a failure to furnish correct payee statements the penalty is imposed for any failure to furnish a payee_statement on or before the due_date to the person to whom such statement is required to be furnished or any failure to include all of the information required to be shown on a payee_statement or the inclusion of incorrect information for purposes of this section payee_statement is defined in sec_6724 to include any statement required to be furnished under sec_6050l of the code the penalty under sec_6722 is dollar_figure per failure to a maximum of dollar_figure per filer per year sec_6722 provides for a higher penalty in the case of intentional disregard if the donor did not furnish his tin to the donee the donor is also subject_to a penalty sec_6723 provides for a penalty for failure to comply with other information reporting requirements the penalty is dollar_figure per failure to a maximum of dollar_figure per year this penalty applies to a failure to furnish a tin to another person as required under sec_6109 see sec_301_6723-1 of the procedure and administration regulations summary donee organization's receipt and retention of donor’s tin clearly the interwoven legal rules and the forms discussed above are designed to ensure that a donee organization both receives and retains the information it needs fully to comply with its obligations under sec_6050l in particular any donee organization required to file form_8282 ought ordinarily to possess the donor's tin taken together the code regulations and form_8283 require donors claiming deductions under sec_170 for donations of property in excess of dollar_figure to include the donor's tin on form_8283 complete the appraisal_summary on that form tl-n-452-00 obtain the donee organization's signature on the form and give the donee organization a copy of the form and appraisal_summary accordingly at the time a donee organization subject_to sec_6050l received the donated property it should also have received the information it needs to comply with its statutory obligations moreover a donee organization required to comply with sec_6050l should have retained the information it needs to complete form_8282 the donee is required_by_law to retain the appraisal_summary in its records for a period sufficient for it to comply with its information reporting responsibilities the donee's express affirmation on form_8283 -- that it will file form_8282 with the irs in the event it sells exchanges or otherwise disposes of the property described in section b part the appraisal_summary within years of its receipt of the property -- is designed to remind the donee of precisely those information reporting responsibilities assertion of penalties under sec_6721 if donee organization fails to provide donor’s tin as noted above sec_6721 provides for a penalty for failure_to_file a correct information_return including form_8282 the penalty is imposed for failure to include all required information a failure to include the tin of a donor on a form_8282 would constitute a failure subject_to the penalty the martinsburg computing center generates the penalty notices with respect to information returns that are missing tins but those notices are actually sent out to filers by the service centers the service_center does not have any leeway in sending these notices in other words it cannot exercise discretion in imposing a penalty at this point however following receipt of a penalty notice which generally states that a penalty is proposed a donee organization may request a waiver of the penalty due to reasonable_cause penalties imposed against the donee organization may be waived if the organization can show it had reasonable_cause for the failure_to_file correct returns in order to show reasonable_cause a filer must show that either there are significant mitigating factors with respect to the failure or the failure arose from events beyond the filer’s control in addition the filer must show that it acted in a responsible manner see sec_301_6724-1 events beyond the filer’s control include the actions of a payee or another person who fails to provide the filer with information necessary to comply with information reporting requirements or who provides incorrect information upon which the filer relies in good_faith sec_301_6724-1 and c sec_301_6724-1 provides that acting in a responsible manner means generally that the filer exercised reasonable care taking steps to avoid or mitigate the failure with respect to missing or incorrect tins however special rules are set forth in sec_301_6724-1 and f the filer must have solicited the person’s tin as provided in tl-n-452-00 these regulations in order to show that it acted in a responsible manner with respect to the failure to include the tin on the information_return the regulations require an initial solicitation of the tin and up to two annual solicitations a filer seeking a waiver of the information_return penalties must follow the procedures in sec_301_6724-1 the filer must submit a written_statement to the district_director or service_center signed under penalties of perjury including the relevant facts and the provision under which a waiver is sought we note that the sec_6721 penalty may be assessed without following the deficiency procedures the sec_6721 penalty is found in subtitle f chapter 68b of the code under sec_6212 a notice_of_deficiency is required only for taxes imposed by subtitle a or b or for chapter sec_41 through if we may be of further assistance please call ms marilyn e brookens of this office at
